DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
The following addresses applicant’s remarks/amendments dated 29th March, 2021.  Claims 1, 14, and 21 were amended; Claims 4 and 20 were cancelled, and No new Claims were added.  Therefore, Claims 1-3, 4-19, and 21-22 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020, 02/19/2013 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6-8 of 9) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. § 103 have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 8, 11-19, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over TASHIRO (US 2013/0261449 A1) in combination with Chang (WO 2015/048327 A2).
Referring to Claim 1, TASHIRO teaches an ultrasound imaging system (Abstract) comprising:
a probe (1) including a transducer array (11) with at least one transducer element ([0028]; [0031]);  
a console including a controller (14) that controls the at least one transducer element and an echo processor (21) ([0030]-[0032]); 

a touch panel (7; wherein, Applicants Specification discloses, “figures 3, 4 and 5, the trackball control 136 has a first major surface 402 and a second major surface 404, which is parallel to and opposite from the first major surface 402. The first and second major surfaces 402 and 404 are separated by a material of the touch panel 130”; “The first major surface 402 includes a recess 408. The recess has a generally flat, planar active surface 410 and a side wall 412, which extends from the first major surface 402 to the generally flat, planar active surface 410 within the touch panel 130”; therefore; only the areas within the region are the touch sensitive according to Applicants Specification.  TASHIRO teaches the areas of the touch panel 9, trackball 10, measurement button 15, a set button 16, a dial 17 provided within the area of the operating unit 7 are touch sensitive, and are located within a recess of the operating unit 7) including:
an active region (any of 9, 10, 15-16);
a first recess (recess for 9) in the active region; and 
at least one touch sensitive control (9) disposed in the recess ([0029]; [0052]-[0053]). 

    PNG
    media_image1.png
    488
    487
    media_image1.png
    Greyscale

Tashiro doesn’t explicitly teach a touch sensitive flat, planar surface that senses a first gesture thereon which activates the touch sensitive flat, planar surface, and that senses a subsequent gesture thereon that invokes a predetermined action of the at least one touch sensitive control.
the multi-touch LCD touchscreen receives the single point/multipoint gestures as user inputs, and provides the user inputs to the computer, which executes, using the processor, program instructions stored in the memory to carry out the predetermined operations associated with the single point/multipoint gestures, at least at some times, in conjunction with the ultrasound engine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging system of Tashiro with a touch sensitive flat, planar surface that senses a first gesture thereon which activates the touch sensitive flat, planar surface, and that senses a subsequent gesture thereon that invokes a predetermined action of the at least one touch sensitive control as taught by hang for the articulated reasoning with the rational underpinning purpose of control the depth of tissue penetration of ultrasound waves generated by the ultrasound probe/transducer.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

	
Referring to Claim 2, TASHIRO teaches the at least one touch sensitive control is circular in shape (Fig. 1).

    PNG
    media_image2.png
    415
    567
    media_image2.png
    Greyscale

Referring to Claim 4, (Cancelled). 

Referring to Claim 5, TASHIRO teaches the at least one touch sensitive control is touch sensitive trackball (10) ([0029]), and wherein the predetermined move causes the control to action a graphical pointer displayed via the display in coordination with the gesture ([0062]).

Referring to Claim 6, TASHIRO teaches the at least one touch sensitive control is elliptical in shape (Fig. 1).

    PNG
    media_image3.png
    415
    567
    media_image3.png
    Greyscale

Referring to Claim 8, TASHIRO teaches the first recess, comprising: a second recess disposed therein (9 of Fig. 1).

    PNG
    media_image4.png
    415
    567
    media_image4.png
    Greyscale

Referring to Claim 11, TASHIRO teaches the first recess, comprising: a touch sensitive flat, actuating planar surface (Fig. 1);
the second recess, comprising: a touch sensitive flat, active planar surface, wherein the touch sensitive flat, actuating planar surface senses a first gesture thereon, which activates the touch sensitive flat, active planar surface ([0053]; Fig. 1).

Referring to Claim 12, TASHIRO teaches the ultrasound imaging system of claim 11, wherein moving the first gesture from the touch sensitive flat, actuating planar surface to the touch sensitive flat, active planar surface invokes a predetermined action of the at least one touch sensitive control ([0052]-[0053]).

Referring to Claim 13, TASHIRO teaches wherein the at least one touch sensitive control is toggle control, and wherein moving the first gesture in one direction invokes from the touch sensitive flat, actuating planar surface to the touch sensitive flat, active planar surface increments a control parameter and moving the first gesture in an opposite direction from the touch sensitive flat, actuating planar surface to the touch sensitive flat, active planar surface decrements the control parameter ([0045]).

Claim 14 is essentially the same as Claim 1 and refers to the method of performing the ultrasound imaging system of Claim 1, comprising: sensing a first physical contact with a touch control recessed in a surface of a touch panel ([0052]); generating a signal indicative of the gesture ([0031]-[0032]); sensing a second physical contact with the touch control recessed in the surface of the touch panel ([0053]; Fig. 1); performing a predetermined action based on the first and second physical contact ([0052]).

Claim 15 is essentially the same as Claim 2, and is therefore rejected for the same reasons as applied to Claim 2 above; and further comprising:
moving graphical indicia, which is displayed on a display monitor, in coordination with the second physical contact (TASHIRO’ [0040]).

Referring to Claim 16, TASHIRO teaches the second physical contact is on a same area of the touch control as the first physical contact ([0029]; [0052]-[0053]).

    PNG
    media_image4.png
    415
    567
    media_image4.png
    Greyscale

Claim 17, is essentially the same as Claim 6, and is therefore rejected for the same reasons as applied to Claim 6 above;, and further comprising:
at least one of incrementing or decrementing a numerical value in response to the second physical contact (TASHIRO’ [0103]-[0108]).

Referring to Claim 18, TASHIRO teaches the first physical contact is in a first recess of the touch control ([0029]; [0052]-[0053]).

    PNG
    media_image4.png
    415
    567
    media_image4.png
    Greyscale

Referring to Claim 19, TASHIRO teaches the second physical contact is in a second recess of the touch control, wherein the first recess is a recess inside of the second recess ([0029]; [0052]-[0053]).

    PNG
    media_image4.png
    415
    567
    media_image4.png
    Greyscale

Referring to Claim 20, (Cancelled).

Claim 21 is essentially the same as Claim 1 and refers to the ultrasound imaging system of Claim 1.  Therefore Claim 21 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 22, Tashiro teaches the ultrasound imaging system of claim 1, wherein the touch panel (9) is a resistive or a capacitive based touch panel and the at least one touch sensitive control is an active region of the resistive or the capacitive based touch panel ([0052]; wherein, the “touch panel 9” is a device including the display function and the position input function in combination, and a transparent membrane sensor for detecting that an operator touched the display device such as an LCD is attached to the touch panel 9 so that a predetermined operation signal is outputted based on the representation on the display and the position on the membrane sensor at which the operator touched the membrane sensor.  Detection systems such as resistive system and capacitive system may be used in the membrane sensor.) 

Claim(s) 3, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over TASHIRO in combination with Chang as applied to claim 1 above, and further in view of Grunwald (US 2002/0173721 Al).
Referring to Claim 3, TASHIRO, as modified, doesn’t explicitly teach the at least one touch sensitive control has a diameter in a range of 40 to 100 mm and a depth in a range of 0.1 to 1 mm.  it would have been an obvious matter of design choice for TASHIRO to have the at least one touch sensitive control has a diameter in a range of 40 to 100 mm and a depth in a range of 0.1 to 1 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, Grunwald suggests that the buttons may be 0.25 to 2.5 cm wide ([0014]).
Therefore, it would have been obvious to modify the invention of TASHIRO to have the at least one touch sensitive control has a diameter in a range of 40 to 100 mm and a depth in a range of 0.1 to 1 mm for the purpose of being easily accessibility due to its frequently used.

Referring to Claim 7, TASHIRO, as modified, doesn’t explicitly teach the first recess has a first long axis in a range of 20 to 40 mm and a first depth in a range of 0.1 to 0.5 mm. However, it would have been an obvious matter of design choice for TASHIRO to have the first recess has a first long axis in a range of 20 to 40 mm and a first depth in a range of 0.1 to 0.5 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, Grunwald suggests that the buttons may be 0.25 to 2.5 cm wide ([0014]).
Therefore, it would have been obvious to modify the invention of TASHIRO to have the first recess has a first long axis in a range of 20 to 40 mm and a first depth in a range of 0.1 to 0.5 mm for the purpose of being easily accessibility due to its frequently used.

Referring to Claim 9, TASHIRO, as modified, doesn’t explicitly teach the second recess is elliptical in shape.  It would have been an obvious matter of design choice for TASHIRO to have second recess to be elliptical in shape since such a modification would have involved a mere change in the shape of a component. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Furthermore, Grunwald suggests that the buttons may be arranged in a circular or elliptical pattern ([0014]).
Therefore, it would have been obvious to modify the invention of TASHIRO to have the second recess be elliptical in shape for the purpose of easy accessibility.

Referring to Claim 10, TASHIRO, as modified, doesn’t explicitly teach the second recess has a second long axis in a range of 20 to 30 mm and a second depth in a range of 0.1 to 0.5 mm.  However, it would have been an obvious matter of design choice for TASHIRO to have the second recess has a second long axis in a range of 20 to 30 mm and a second depth in a range of 0.1 to 0.5 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, Grunwald suggests that the buttons may be 0.25 to 2.5 cm wide ([0014]).
Therefore, it would have been obvious to modify the invention of TASHIRO to have the second recess has a second long axis in a range of 20 to 30 mm and a second depth in a range of 0.1 to 0.5 mm for the purpose of being easily accessibility due to its frequently used.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645       

                                                                                                                                                                                                /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645